      Case 1:19-cv-00898-MAD-CFH Document 34 Filed 02/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________

JENNIFER BOWMAN, THOMAS BOWMAN,

                                    Plaintiffs,              No. 1:19-CV-898
             v.                                              (MAD/CFH)

ROCKING HORSE RANCH,

                                    Defendant.

_____________________________________


APPEARANCES:                                      OF COUNSEL:

Scarzafava, Basdekis Law Firm                     THEODOROS BASDEKIS, ESQ.
48 Dietz Street,
Suite C
Oneonta, New York 13820-5107
Attorneys for plaintiffs

Roemer Wallens Gold & Mineaux LLP                 MATTHEW J. KELLY, ESQ.
13 Columbia Circle
Albany, New York 12203
Attorneys for defendant


CHRISTIAN F. HUMMEL
UNITED STATES MAGISTRATE JUDGE


                                        ORDER

      On October 13, 2020, the Court conducted a discovery conference with counsel

for all parties. Dkt. Entry dated Oct. 13, 2020. The Court issued a Text Order setting a

briefing schedule for plaintiffs’ Motion to Compel. Dkt. No. 25. On October 30, 2020,

plaintiffs filed a Motion to Compel. Dkt. No. 26. Defendant filed a response. Dkt. No.

30.
     Case 1:19-cv-00898-MAD-CFH Document 34 Filed 02/17/21 Page 2 of 2




      On February 8, 2021, the Court conducted an on-the-record conference for all

parties. The transcript of that proceeding is annexed. See also Dkt. No. 33. As

directed during that conference and for the reasons stated at that time, which are

incorporated herein by reference, it is hereby

      ORDERED, that:


      (1) Plaintiffs’ Motion to Compel, Dkt. No. 26, is GRANTED to the extent that

          defendant shall provide to plaintiffs by March 1, 2021, the names and contact

          information for individuals who signed up for the intermediate or advanced

          horseback rides during the Martin Luther King weekend in 2019; and

      (2) The Uniform Pretrial Scheduling Order, Dkt. No. 9, is further amended as

          follows:

             a. The deadline for the completion of discovery is extended to May 1,

                 2021;

             b. The deadline for the filing of dispositive motions is extended to June

                 25, 2021; and

             c. The Uniform Pretrial Scheduling Order, as amended, remains in full

                 force and effect.


      IT IS SO ORDERED.


             Dated: February 17, 2021
                   Albany, New York




                                                                                         2
